      Fill in this information to identify your case:                                                                                                      USBC CLRK PHX
^    Debtor 1                 Candice Worth                                                                                                       201.9 NOV18ftHl6:56"
                              First Name                      Middle Name                      Last Name

     Debtor 2
     (Spouse if, filing)      First Name                      Middle Name                      Last Name


     United States Bankruptcy Court forthe:             DISTRICTOFARIZONAPHOENIXDIVISION

     Case number
     (if known)                                                                                                                                   D Check if this is an
                                                                                                                                                    amended filing
                  ^
    Official Form 106Sum
    Summa                  of Your Assets and Liabilities and Certain Statistical Information                                                               12/15
    Be as complete and accurateas possible. Iftwo married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedulesfirst; then complete the information on this form. Ifyou are filing amended schedules afteryou file
    your originalforms, you must fill out a new Summaryand checkthe box at the top of this page.
     Part 1:        SummarizeYour Assets

                                                                                                                                                     Your assets
                                                                                                                                                     Value of what you   own


     1.     ScheduleA/B: Property (Official Form 106A/B)
            1a. Copy line 55, Total real estate, from Schedule A/B.                                                                                   $                     0.00

            1 b. Copy line 62, Total personal property, from Schedule A/B.                                                                           $                   850. 00
            1 c. Copy line 63, Total of all property on Schedule A/B.                                                                                $                   850.00

     Part 2         Summarize Your Liabilities

                                                                                                                                                     Your liabilities
                                                                                                                                                     Amount you owe

     2.     Schedule D: CreditorsWho Have Claims Securedby Property (Official Form 106D)
            2a. Copythetotal you listed in Column A, Amountofclaim, atthe bottom ofthe lastpageofPart1 ofSchedule D...                               $                      °-00
     3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
            3a.Copy thetotalclaimsfrom Part1 (priorityunsecuredclaims)from line6eofScheduleE/F.................................                      $                      0-00
            3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Sc/ieduteE^F............................            $               65, 149. 00


                                                                                                                          Your total liabilities $                65, 149. 00


     Part 3.       Summarize Your Income and Ex enses

     4.     Schedule I: Your Income (Official Form 1061)
           Copyyourcombinedmonthlyincomefrom line12ofSc/?edute/............................................................... "...............      $                1,908.83
     5.     Schedule J: Your Expenses (Official Form 106J)
           Copyyourmonthly expensesfrom line22cof ScheduleJ..........................................................................                $                2,320.1
     Part 4:       Answer These Questions for Administrative and Statistical Records

     6.    Are you filing for bankruptcy under Chapters 7, 11, or 13?
            D      No. You have nothing to report on this part ofthe form. Checkthis box and submitthisform to the courtwith yourother schedules.

              Yes
     7.    What kind of debt do you have?

                   Your debts are primarily consumer debts. Consumerdebtsare those "incurredby an individual primarily for a personal, family, or
                   household purpose. " 11 U. S. C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S. C. § 159.

           D Your debts are not primarily consumer debts. You have nothingto report on this part ofthe form. Checkthisbox and submitthis formto
                   the court with your other schedules.
     Official Form 106Sum                  Summary of Your Assets and Liabilitiesand Certain Statistical Information                                       page 1 of 2
    SoftwareCopyright(c) 19S6-2019 Best Case, LLC- www.bestcase.com                                                                                        Best Case Bankruptcy

                  Case 2:19-bk-14619-BKM                         Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                             Desc
                                                                 Main Document    Page 1 of 31
  Debtor 1      Candice Worth                                                               Case number (if known)

  8.    From the Statement ofYour Current Monthly Income: Copy your total current monthly incomefrom OfficialForm
        122A-1 Line11;OR, Form 122BLine 11;OR, Form 122C-1 Line14.                                  '             $                          1, 986. 33


  9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
        From Part 4 on Schedule BF, copy the following:

        9a. Domestic support obligations (Copy line 6a.)                                                 $                     0. 00
        9b. Taxesand certain otherdebts you owethe government. (Copy line 6b.)                           $                    0.00

        9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)              $                    0.00

        9d. Student loans. (Copy line 6f.)                                                               $               5 967. 00
        9e. Obligationsarising out of a separation agreementor divorce that you did not report as
             priority claims. (Copy line 6g.)                                                            $                    0.00

       9f. Debtsto pension or profit-sharing plans, and other similardebts. (Copy line 6h.)             +$                    0.00


       9g. Total. Add lines 9a through 9f.                                                                             5, 967. 00




Official Form 106Sum                              Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. mm                                                                      Best Case Bankruptcy

           Case 2:19-bk-14619-BKM                               Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                         Desc
                                                                Main Document    Page 2 of 31
 Fill in this information to identify your case and this filing:

 Debtor 1                   Candice Worthy
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                      Last Name


 UnitedStatesBankruptcyCourtforthe: DISTRICTOFARIZONAPHOENIXDIVISION

 Case number                                                                                                                                      D    Checkif this is an
                                                                                                                                                       amended filing



Official Form 106A/B
Schedule A/B: Pro ert                                                                                                                                 12/15
In each category, separately list and describe items. Listan asset only once. If an assetfits in more than one category, listthe asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1. Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
   D Yes. Where is the property?


             Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whetherthey are registered or not? Includeany vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
   D Yes


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishingvessels, snowmobiles, motorcycle accessories

        No
   D Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   -pages you have attached for Part 2. Write that number here............................................................................. =>
                                                                                                                                                                $0.00


             Describe Your Personal and Household Items

 Do you own or haveany legal or equitable interest in any of the following items?                                                                Current value of the
                                                                                                                                                 portion you own?
                                                                                                                                                 Do not deduct secured
                                                                                                                                                 claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    D No
         Yes. Describe.....


                                         TV, TV stand, corn uter                                                                                                 $500.00


7. Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
       No
Official Form 106A/B                                                      Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                       Best Case Bankruptcy
                Case 2:19-bk-14619-BKM                               Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                      Desc
                                                                     Main Document    Page 3 of 31
  Debtor 1        Candice Worth                                                                      Case number (if known)

     D Yes. Describe.....

 8. Collectibles of value
    Examples:Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                    other collections, memorabilia, collectibles
         No
     D Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                    musical instruments
         No
     D Yes. Describe.....

10. Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
     D Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     a No
        Yes. Describe.....

                                      Debtor's clothes                                                                                              $300.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
     D Yes. Describe.....

13. Non-farm animals
       Examples: Dogs, cats, birds, horses
        No
    D Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
   D No
        Yes. Give specific information.....

                                      Books                                                                                                          $50. 00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here
                                                                                                                                               $850.00


           Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
    D Yes.

17 Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
  D Yes........................                                      Institution name:

Official Form 106A/B                                                     Schedule A/B: Property                                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                         Best Case Bankruptcy
              Case 2:19-bk-14619-BKM                                  Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                        Desc
                                                                      Main Document    Page 4 of 31
 Debtor 1         Candice Worth                                                                                 Case number (if known)


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       No
     D Yes..................                    Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
     D Yes. Give specific information about them.
                                  Nameof entity:                                                                 % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
     D Yes. Give specific information about them
                                           Issuer name:

21 Retirement or pension accounts
       Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thriftsavingsaccounts, or other pension or profit-sharingplans
        No
     D Yes. List each account separately.
                                       Type of account:                       Institution name:

22. Security deposits and prepayments
      Your share ofall unused deposits you have made so that you may continue service or usefrom a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
    a Yes.                                                                    Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
   D Yes.............    Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
     26 U. S. C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
    D Yes.............           Institution name and description. Separatelyfile the records of any interests. 11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisablefor your benefit
        No
    D Yes. Givespecific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internetdomain names, websites, proceedsfrom royalties and licensing agreements
        No
    D Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative associationholdings, liquor licenses, professional licenses
        No
    D Yes. Give specific information about them...

 Money or property owed to you?                                                                                                          Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

28. Tax refunds owed to you
     No
    D Yes. Givespecificinformationaboutthem, includingwhetheryou alreadyfiledthe returnsandthe taxyears.......



Official Form 106A/B                                                     Schedule A/B: Property                                                             page 3
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                              Best Case Bankruptcy

              Case 2:19-bk-14619-BKM                                  Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                             Desc
                                                                      Main Document    Page 5 of 31
  Debtor 1       Candice Worth                                                                            Case number (if known)

 29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
         No
      D Yes. Give specific information......


 30. Other amounts someone owes you
        Examples: Unpaidwages,disability insurance payments, disabilitybenefits, sick pay, vacation pay, workers' compensation, Social Security
                     benefits; unpaid loans you made to someone else
         No
      D Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
         No
      D Yes. Name the insurance company of each policy and list its value.
                                          Company name:                                          Beneficiary:                        Surrender or refund
                                                                                                                                    value:

32. Any interest in property that is due you from someone who has died
       Ifyou are the beneficiaryofa living trust, expect proceeds from a life insurancepolicy, or are currently entitled to receive property because
       someone has died.
         No
      D Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples:Accidents, employment disputes, insurance claims, or rights to sue
         No
      D Yes. Describeeach claim.

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
      D Yes. Describeeach claim.

35. Any financial assets you did not already list
     No
     D Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
        for Part 4. Write that number here.                                                                                                         $0.00


 Part S: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37     o you own or have any legal or equitable interest in any business-related property?
        No. Go to Part 6.
     D Yes. Go to line 38.


           Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           Ifyou own or have an interest in farmland, list it in Part 1.


46. D you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
          No. Go to Part 7.
       D Yes. Goto line47.


                 Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     D Yes. Give specific information.........

Official Form 106A/B                                                    Schedule A/B: Property                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                           Best Case Bankruptcy
              Case 2:19-bk-14619-BKM                                 Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                          Desc
                                                                     Main Document    Page 6 of 31
 Debtor 1       Candice Worth                                                                           Case number (if known)


 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                          $0.00

 Pans'        List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2                                                                                                           $0. 00
 56.   Part 2: Total vehicles, line 5                                                         $0. 00
 57. Part 3: Total personal and household items, line 15                                    $850.00
 58.   Part 4: Total financial assets, line 36                                                $0. 00
 59. Part 5: Total business-related property, line 45                                         $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                $0. 00
 61. Part 7: Total other property not listed, line 54                                         $0. 00
 62. Total personal property. Add lines 56 through 61...                                    $850.00    Copy personal property total           $850.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                         $850.00




Official Form 106A/B                                               Schedule A/B: Property                                                         page 5
SoftwareCopyright(c) 1996-2019Best Case, LLC-vwm.bestcase.com                                                                         Best Case Bankruptcy
            Case 2:19-bk-14619-BKM                              Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                        Desc
                                                                Main Document    Page 7 of 31
  Fill in this information to identify your case:

  Debtor 1                    Candice Worthy
                              First Name                      Middle Name                    Last Name

  Debtor 2
 (Spouse if, filing)          First Name                      Middle Name                    Last Name


  United States Bankruptcy Court for the:               DISTRICT OF ARIZONA PHOENIX DIVISION

 Case number
 (if known)                                                                                                                                C3 Check if this is an
                                                                                                                                              amended filing

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsiblefor supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed,fill out and attach to this page as many copies of Part2; Additional Pageas necessary. On the top of any additionalpages, writeyour name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.
 Parti:         Identi       the Pro e     You Claim as Exem t

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions.                 11 U. S. C. § 522(b)(3)

      D You areclaimingfederalexemptions. 11 U. S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Briefdescription ofthe property and line on                Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Sc/iedute A/B that lists this property                     portion you own
                                                                 Copythe valuefrom        Cheek only one box for each exemption.
                                                                 Schedule A/B

      TV, TV stand, computer                                                $500.00                                     $500.00    Ariz. Rev. Stat. S33.1123
      Line from Schedule A/B: 6.1
                                                                                          D 100%offairmarketvalue, upto
                                                                                                any applicable statutory limit

      Debtor's clothes                                                      $300.00                                    $300.00     Ariz. Rev. Stat. S33.1125(1)
      Line from Schedule A/B: 111
                                                                                          0 100%offairmarket value, upto
                                                                                                any applicable statutory limit

      Books                                                                  $50.00                                      $50.00    Ariz-Rev-stat- § 33-1125(5)
      Line from Schedule A/B: 14.1
                                                                                                100% of fair market value, up to
                                                                                                any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170, 350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
         No

      D       Yes. Did you acquire the property covered by the exemption within 1, 215 days before you filed this case?
              D     No
              D        Yes




Official Form 106C                                       Schedule C: The Property You Claim as Exempt                                                         page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                     Best Case Bankruptcy
                Case 2:19-bk-14619-BKM                                Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                     Desc
                                                                      Main Document    Page 8 of 31
 Fill in this informationto identify your case:
 Debtor 1                  Candice Worthy
                           First Name                          MiddleName            LastName
 Debtor 2
 (Spouse if, filing)       First Name                          Middle Name          Last Name


 United States Bankruptcy Court for the:                DISTRICTOFARIZONAPHOENIXDIVISION

 Case number
 (if known)                                                                                                                        D Check if this is an
                                                                                                                                     amended filing

Official Form 106D
Schedule D: Creditors                                    ho Have Claims Secured by Property                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?

              No. Checkthis box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      D Yes. Fill in all ofthe information below.




Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                           page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                             Best Case Bankruptcy

                 Case 2:19-bk-14619-BKM                                Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                            Desc
                                                                       Main Document    Page 9 of 31
  Fill in this information to identify your case:

  Debtor 1                  Candice Worthy
                            First Name                        Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                        Middle Name                          Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA PHOENIX DIVISION

 Case number
 (if known)                                                                                                                                         [] Check if this is an
                                                                                                                                                       amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurateas possible. Use Part 1 for creditors with PRIORITYclaims and Part 2 for creditors with NONPRIORITYclaims. Listthe other party to
any executory contracts or unexpired leases that could result In a claim. Also list executory contracts on ScheduleA/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
                 List All of Your PRIORITY Unsecured Claims
 1. [      any creditors have priority unsecured claims againstyou?
           No. Go to Part 2.
       D Yes.

 Part 2:         List All of Your NONPRIORITf Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

       D No. You have nothing to report in this part. Submit this form to the court with your other schedules.
          Yes.

 4. List all of your nonpriority unsecured claims in the alphabeticalorder ofthe creditorwho holds each claim. If a creditor hasmore than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identifywhat type of claim it is. Do not list claims already included in Part 1 If more
       than one creditor holds a particular claim, list the other creditors In Part 3. 1fyou have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                             Total claim

 4.1          Credit Collection Services                               Last 4 digits of account number         Unknown                                                       $51.00
              Nonpriority Creditor's Name
              725 Canton St.                                           When was the debt incurred?             3/2016
              Norwood, MA 02062
              Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                 Debtor 1 only                                         D Contingent
              D Debtor 2 only                                               Unliquidated
              D Debtor 1 and Debtor 2 only                             D Disputed
              D At least one of the debtors and another                Type of NONPRIORFTY unsecured claim:
              D Check ifthis claim is for a community                  D Student loans
              debt                                                     D Obligations arising out ofa separation agreement or divorce that you did not
              Is the claim subject to offset?                          report as priority claims
                 No                                                    D Debtstopensionorprofit-sharingplans,andothersimilardebts
              D Yes                                                         Other. Specify Collection




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                            365S6                                               Best Case Bankruptcy

                 Case 2:19-bk-14619-BKM                            Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                                   Desc
                                                                  Main Document    Page 10 of 31
  Debtor 1 Candice Worth                                                                                 Case number (ifknown)

 4.2        Credit Securi Acceptance Corp.                           Last4 digits of accountnumber         48RC                                            $9, 429. 00
            Nonpriority Creditor's Name
            P.O. Box 1310                                            When was the debt Incurred?           8/2015
            Mesa, AZ 85211
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
            D Debtor 2 only                                              Unliquidated
            D Debtor 1 and Debtor 2 only                             D Disputed
            D At least one ofthe debtors and another                 Type of NONPRIORITY unsecured claim:
                                                                     D Student loans
            D Check if this claim Isfor a community
           debt                                                      D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subjectto offset?                            report as priority claims

               No                                                    D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other.Specify Repossessed 2006 Chevrolet Trail Blazer

 4.3       Enhanced Recovery Co. LLC                                 Last4 digits of account number        Unknown                                        $1, 116. 00
           Nonpriority Creditor's Name
           8014 Bayberry Rd.                                         Whenwasthe debt incurred?             9/2016
           Jacksonville, FL 32256
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one ofthe debtors and another                  Type of NONPRIORIT/unsecured claim:
           D Checkif this claimis for a community                    D Student loans
           debt                                                      D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subjectto offset?                            report as priority claims

               No                                                    D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                         Other,specify Collection for cell phone

           EZ Motors/Credit Security
 4.4       Acce tanceCor                                             Last4 digitsofaccountnumber Unknown                                                  $8, 663. 00
           Nonpriority Creditor's Name
           1225 W. Main St.                                          Whenwas the debt incurred?            11/2017
           Mesa, AZ 85201
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who Incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITYunsecured claim:

           D Check if this claim is for a community                  D Student loans
           debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims

               No                                                    D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                        Other. Specify Repossessed 2012 Chevrolet Cruze




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 6
Software Copyright (c) 1996-2019 Best Cass, LLC-www. b8stcase. com                                                                                    Best Case Bankruptcy
              Case 2:19-bk-14619-BKM                              Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                      Desc
                                                                 Main Document    Page 11 of 31
  Debtor 1 CandiceWorth                                                                                     Case number (ifknown)

            Financial Services Limited
 4.5        Partnershi                                                  Last4 digitsofaccountnumber Unknown                                                    $4,546.00
            Nonpriority Creditor's Name
            c/o 29SC Mission Springs LP                                 When was the debt incurred?           Unknown
            3200 Wilcrest Suite 600
            Houston, TX 77042
            Number Street City State Zip Code                           As ofthe date you file, the claim is: Checkall that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            D Debtor 2 only                                                 Unliquidated
            D Debtor1 andDebtor2 only                                   D Disputed
            D At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

            D Check if this claim is for a community                    D Studentloans
            debt                                                        D Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                             report as priority claims

                No                                                      D Debts to pension or profit-sharing plans, and other similar debts
            D Yes                                                          Other. Specify Collection

 4.6        Navy Federal Credit Union                                   Last4 digits of account number        Unknown                                        $20, 000. 00
            Nonpriority Creditor's Name
            1 Security Pl.                                              Whenwasthe debt incurred?             9/2016
            Merrifield, VA22116
            Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            D Debtor 2 only                                                 Unliquidated
            D Debtor 1 and Debtor 2 only                                D Disputed
            D Atleastoneofthedebtorsandanother                          Type of NONPRIORITYunsecured claim:
            D Checkifthis claim is for a community                      D Studentloans
           debt                                                         D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                             report as priority claims
                No                                                      D Debts to pension or profit-sharing plans, and other similar debts
            D Yes                                                          Other. Specify Repossessed 2016 Hyundai Accent

 4.7        Nav Federal Credit Union                                    Last 4 digits of account number       Unknown                                       $10, 277. 00
            Nonpriority Creditor's Name
           820 Follin Ln. SE                                            When was the debt Incurred?           9/2017
           Vienna, VA 22180
           Number Street City State Zip Code                            As of the date you file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                            D Contingent
            D Debtor 2 only                                                Unliquidated
            D Debtor1 andDebtor2 only                                   D Disputed
            D At least one of the debtors and another                   Type of NONPRIORITV unsecured claim:
            D Checkifthis claim is fora community                       D Student loans
           debt                                                         D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                              report as priority claims

               No                                                       D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                           Other. Specify Collection




Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase, corn                                                                                     Best Case Bankruptcy
              Case 2:19-bk-14619-BKM                                 Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                       Desc
                                                                    Main Document    Page 12 of 31
  Debtor 1 Candice Worth                                                                                  Case number (ifknown)

 4.8        Nav Federal Credit Union                                  Last4 digits of account number         Unknown                                         $1, 593. 00
            Nonpriority Creditor's Name
           820 Follin Ln. SE                                          When was the debt Incurred?            4/2016
           Vienna, VA 22180
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
           D Debtor 2 only                                                Unliquidated
           D Debtor 1 and Debtor 2 only                               D Disputed
           D At least one of the debtors and another                  Type of NONPRIORITC unsecured claim:
           D Check if this claim is for a community                   a Student loans
           debt                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subjectto offset?                             report as priority claims
               No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           Dves                                                           Other. Specify Collection

 4.9       Securi        Credit Services                              Last4 digits of account number         Unknown                                           $617.00
           Nonpriority Creditor's Name
           306 Enterprise Dr.                                         When was the debt incurred?           2/2015
           Oxford, MS 38655
           Number Street City State Zip Code                          As ofthe date you file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
           D Debtor2 only                                                 Unliquidated
           D Debtor 1 and Debtor 2 only                               D Disputed
           D At least one of the debtors and another                  Type of NONPRIORinfunsecured claim:

           D Check if this claim is for a community                   D Student loans
           debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

               No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other. Specify Collection

 4.1
 0         Tru West Credit Union                                      Last4 digitsofaccountnumber Unknown                                                      $800.00
           Nonpriority Creditor's Name
           P. O. Box 3489                                             When was the debt incurred?           Unknown
           Scottsdale, AZ 85271
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
           D Debtor2 only                                                Unliquidated
           D Debtor 1 and Debtor 2 only                               D Disputed
           D At least one of the debtors and another                  Type of NONPRIORITT unsecured claim:

           D Check if this claim is for a community                   D Student loans
           debt                                                       D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims
               No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                         Other. Specify Collection




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                     Best Case Bankruptcy
              Case 2:19-bk-14619-BKM                               Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                       Desc
                                                                  Main Document    Page 13 of 31
  Debtor 1 Candice Worth                                                                               Case number (ifknown)

 4.1
 1           US Department of Education                            Last4 digitsofaccountnumber Unknown                                                          $2, 972. 00
             Nonpriority Creditor's Name
             P.O. Box 790321                                       When was the debt Incurred?            9/2016
             Saint Louis, MO 63179-0321
             Number Street City State Zip Code                     As ofthe date you file, the claim Is: Checkall thatapply
            Who incurred the debt? Check one.

                Debtor 1 only
                                                                   D Contingent
             D Debtor 2 only                                           Unliquidated

             D Debtor 1 and Debtor 2 only                          D Disputed
             D At least one of the debtors and another             Type of NONPRIORITT unsecured claim:
                                                                       Student loans
             D Check if this claim Is for a community
            debt                                                   D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                        report as priority claims

                No                                                 D Debtstopensionorprofit-sharingplans,andothersimilardebts
             D Yes                                                 D Other.Specify
                                                                                         Student loan

 4.1
 2          US Department of Education                             Last4 digitsofaccountnumber Unknown                                                          $2, 995. 00
            Nonpriority Creditor's Name
            2401 International                                     When was the debt incurred?           9/2016
            P.O. Box 7859
            Madison, Wl 53704
            Number Street City State Zip Code                      As of the date you file, the claim is; Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only
                                                                   D Contingent
            D Debtor 2 only                                            Unliquidated
            D Debtor 1 and Debtor 2 only                           D Disputed
            D At leastoneofthedebtorsandanother                    Type of NONPRIORITY unsecured claim:
                                                                       Student loans
            D Check if this claim is for a community
            debt                                                   D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                        report as priority claims

                No                                                 D Debtsto pension or profit-sharing plans, and other similar debts
            D Yes                                                  a Other. Specify
                                                                                         Student loan

 4.1
 3          W/F Matress Firm                                       Last4 digitsofaccountnumber Unknown                                                          $2, 090. 00
            Nonpriority Creditor's Name
            P.O. Box 14517                                         Whenwasthe debt incurred?             12/2015
            Des Moines, IA 50306
            Number Street City State Zip Code                      As ofthe date you file, the claim Is: Checkall thatapply
            Who incurred the debt? Check one.

                Debtor 1 only                                      D Contingent
            D Debtor 2 only                                           Unliquidated
            D Debtor 1 and Debtor 2 only                           D Disputed
            D At leastoneofthedebtorsandanother                    Type of NONPRIORITV unsecured claim:
            D Check Ifthis claim is for a community                D Student loans
            debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                        report as priority claims
               No                                                  D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                     Other. Specify Collection

               List Others to Be Notified About a Debt That You Alread Listed
5. Usethis page only if you have others to be notified aboutyour bankruptcy, for a debtthat you already listed in Parts 1 or 2. Forexample, if a collection agency
     is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
     have more than one creditorfor any of the debtsthat you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional personsto be
     notified for any debts in Parts 1 or 2, do not fill out or submit this page.


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 5 of 6
SoftwareCopyright(c) 1996-2019Best Case, LLC- www.bestcase. com                                                                                            Best Case Bankruptcy
               Case 2:19-bk-14619-BKM                          Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                              Desc
                                                              Main Document    Page 14 of 31
  Debtor 1 Candice Worth                                                                                 Case number (ifknown)

  '   " "      Add the Amounts for Each T                e of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U. S. C. §159. Add the amounts for each
   type of unsecured claim.
                                                                                                                           Total Claim
                        6a.    Domestic support obligations                                                6a.                               0. 00
 Total
 claims
 from Part 1            6b.    Taxes and certain other debts you owe the government                        6b. $                             0.00
                        6c.    Claims for death or personal injury while you were intoxicated              6c. $                             0.00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.     6d. $                             0.00

                        6e.    Total Priority. Add lines 6a through 6d.                                    6e.                               0. 00

                                                                                                                           Total Claim
                        6f.    Student loans                                                               6f.                           5,967.00
 Total
 claims
 from Part 2            6g.    Obligations arising out of a separation agreement or divorce that
                               you did not report as priority claims                                       69-                               0.00
                        6h.    Debts to pension or profit-sharing plans, and other similar debts           6h.                               0. 00
                        6i.    Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                               here.                                                                                                59, 182. 00

                        6j.    Total Nonpriority. Add lines 6f through 6i.                                 6j.                      65, 149. 00




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                 Best Case Bankruptcy
               Case 2:19-bk-14619-BKM                               Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                   Desc
                                                                   Main Document    Page 15 of 31
  Fill in this information to identify your case:

  Debtor 1                 Candice Worthy
                           First Name                          Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                          Middle Name           Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA PHOENIX DIVISION

 Case number
 (if known)                                                                                                                          D Check if this is an
                                                                                                                                       amended filing



Official Form 106G
Schedule G: Executo                                      Contracts and Unex ired Leases                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, numberthe entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you haveany executory contracts or unexpired leases?
        a No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


            Person or company with whom you have the contract or lease                  State what the contract or lease is for
                           Name, Number, Street, City, StateandZIPCode

     2. 1      Ken FIeischer                                                               Lease expires 8/2020
               7445 E. Eagle Crest Dr. Unit 1097
               Mesa, AZ 85207




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                              Best Case Bankruptcy
                 Case 2:19-bk-14619-BKM                             Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                    Desc
                                                                   Main Document    Page 16 of 31
  Fill in this information to identify your case:

  Debtor 1                    Candice Worth
                              First Name                           Middle Name        Last Name

  Debtor 2
  (Spouse if, filing)         First Name                           Middle Name        LastName

  United States Bankruptcy Court for the:                  DISTRICT OF ARIZONA PHOENIX DIVISION

  Case number
  (if known)                                                                                                                 d Check if this is an
                                                                                                                               amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                       12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

        1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

            No
       D Yes

        2. Withinthe last 8 years, haveyou lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

            No. Go to line 3.
       D Yes. Didyourspouse, formerspouse, or legal equivalentlivewithyou atthetime?

    3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
       in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
        Form 106D), Schedule E/F(Official Form 106E/F),or ScheduleG (Official Form 106G). Use Schedule D, ScheduleE/F, or ScheduleG to fill
        out Column 2.


                 Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                 Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

                                                                                                      D Schedule D, line
                 Name
                                                                                                      D Schedule E/F, line
                                                                                                      D Schedule G, line
                 Number             Street

                 City                                      State                      ZIPCode



                                                                                                      D Schedule D, line
                 Name
                                                                                                      D Schedule E/F, line
                                                                                                      D Schedule G, line
                 Number             Street

                 City                                      State                      ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                       Best Case Bankruptcy
                 Case 2:19-bk-14619-BKM                                Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                    Desc
                                                                      Main Document    Page 17 of 31
   Fill in this information to identify our case:

   Debtor 1                     Candice Worth

  Debtor 2
  (Spouse, iffiling)

  United States Bankruptcy Courtforthe: DISTRICTOFARIZONAPHOENIXDIVISION
  Case number                                                                                        Check if this is:
  (If known)
                                                                                                     D An amended filing
                                                                                                     D A supplementshowingpostpetitionchapter
                                                                                                         13 income as ofthe following date:
  Official Form 1061
                                                                                                         MM/DD/YYYY
  Schedule I: Your Income                                                                                                                       12/15
 BeascomPleteandaccurateaspossible.Iftwomarriedpeoplearefilingtogether(Debtor1 andDebtor2), bothareequallyresponsiblefor
 supplyingcorrectinformation.Ifyouaremarriedandnotfilingjointly,andyourspouseislivingwithyou/includeinformationaboutyour
 spouse. Ifyou areseparated andyourspouse is notfilingwithyou, do not'include information'about'your spouse. Ifmore space'is'needed,
 attacha separatesheettothisform.Onthetopofanyadditionalpages,writeyournameandcasenumber(ifknown).Answereveryquestion.
  Parti                Describe Em lo ment

        Fill in your employment
        information.                                              Debtor 1                                 Debtor2 or non-filing spouse
        Ifyou have more than onejob,                                    Employed                           D Employed
        attach a separate pagewith            Employment status
        information about additional                              D Notemployed                            D Notemployed
        employers.
                                              Occupation          Guest Service A ent
        Include part-time, seasonal, or
        self-employed work.                                       Wyndham at the Legacy Golf
                                              Employer's name     Resort
        Occupation may include student
       or homemaker, if it applies.          Employer's address
                                                                  6808 S. 32nd St.
                                                                  Phoenix, AZ 85042

                                             How long employed there?        5 months

 Part 2:               Give Details About Monthl Income

Estimate monthly income asofthe dateyou file this form. Ifyou have nothing to report forany line, write $0 inthe space. Includeyour non-filir
spouse unless you are separated.

Ifyou oryournon-filing spouse have more than one employer, combine the information forall employers forthatperson onthe lines below. Ifyou need
more space, attach a separate sheet to this form.

                                                                                                  For Debtor 1           For Debtor2 or
                                                                                                                         non-filin s ouse

       Listmonthly grosswages,salary, andcommissions (before all payroll
       deductions). Ifnotpaidmonthly, calculatewhatthe monthlywagewouldbe.               2. $          2, 623. 83        $            N/A
 3.    Estimateand list monthly overtime pay.                                            3. +$               0.00        +$           N/A
 4.    Calculategross Income. Add line2 + line 3.                                        4. $        2, 623. 83                    N/A




Official Form 1061                                                      Schedule I: Your Income
               Case 2:19-bk-14619-BKM                  Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                               Desc page 1
                                                      Main Document    Page 18 of 31
  Debtor 1     Candice Worth                                                                        Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-fliing spouse
        Copy line 4 here                                                                     4.      $         2, 623. 83    $                N/A
  5.    List all payroll deductions:
        5a.      Tax, Medicare, and Social Security deductions                               5a.     $           201.50      $                N/A
        5b.      Mandatory contributions for retirement plans                                5b.     $              0.00     $                N/A
        5c.      Voluntary contributions for retirement plans                                5c.     $              0.00     $                N/A
        5d.      Required repayments of retirement fund loans                                5d.     $              0.00     $                N/A
        5e.      Insurance                                                                   5e.     $              0. 00    $                N/A
        5f.      Domestic support obligations                                                5f.     $              0. 00    $                N/A
       5g.       Union dues                                                                  sg.     $              0. 00    $                N/A
       5h.       Other deductions. Specify: Wa e garnishment                                 5h.+ $              513.50 + $                   N/A
  6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.     $           715. 00      $                N/A
  7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.     $         1,908.83       $                N/A
  8.   List all other income regularly received:
       8a.       Netincomefrom rental property andfrom operatinga business,
                 profession, or farm
               Attach a statement for each property and business showing gross
               receipts, ordinary and necessary business expenses, and the total
               monthly net income.                                                           8a. $                  0.00                      N/A
       Sb.     Interest and dividends                                                        8b. $                  0.00                      N/A
       8c.     Familysupport paymentsthatyou, a non-filingspouse, or a dependent
               regularly receive
               Include alimony, spousal support, child support, maintenance, divorce
               settlement, and property settlement.                                          8c. $                  0.00                      N/A
       8d.     Unemployment compensation                                                     8d. $                  0. 00                     N/A
       8e.     Social Security                                                               8e. $                  0.00                      N/A
       8f.     Othergovernmentassistancethatyou regularly receive
               Include cash assistance and the value (if known) of any non-cash assistance
               thatyou receive, such asfoodstamps (benefitsunderthe Supplemental
               Nutrition Assistance Program) or housing subsidies.
               Specify:                                                                      8f.    $               0.00    $              N/A
       8g.     Pension or retirement income                                                  sg.    $               0. 00   $              N/A
       8h.     Other monthly income. Specify:                                                8h.+   $               0. 00 + $              N/A

 9. Addall otherincome. Add lines8a+8b+8c+8d+8e+8f+8g+8h.                                    9. $                   0.00 $                    N/A

 10. Calculate monthly income. Add line 7 + line9.                            10. $     1.908.83 +$                               N/A = $           1, 908. 83
     Addthe entries in line 10for Debtor1 and Debtor2 or non-filingspouse.
 11 Stateall other regularcontributionsto theexpensesthatyou list in ScheduleJ.
     Includecontributionsfroman unmarriedpartner, membersofyour household,yourdependents,yourroommates, and
       other friends or relatives.
       Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
       Specify:                                                                                                                    11.   +$              0.00
 12. Add the amount in the last column of line 10to the amount in line 11. The result isthecombined monthly income.
       Writethatamounton the SummaryofSchedulesand StatisticalSummaryofCertainUabilitiesand Related Data, ifit
       applies                                                                                                                     12. $            1, 908. 83
                                                                                                                                         Combined
                                                                                                                                         monthly income
 13. Doyou expectan increaseor decreasewithintheyearafteryou filethisform?
                 No.
       D         Yes. Explain:




Official Form 1061                                                      Schedule I: Your Income                                                     page 2
              Case 2:19-bk-14619-BKM                   Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                    Desc
                                                      Main Document    Page 19 of 31
  Fill in this information to identify your case:

  Debtor 1               Candice Worth                                                                        Check if this is:
                                                                                                              D An amended filing
  Debtor 2                                                                                                    D A supplement showing postpetition chapter
  (Spouse, if filing)                                                                                             13 expenses as of the following date:

  United States Bankruptcy Court for the:    DISTRICT OF ARIZONA PHOENIX DIVISION                                    MM/DD/YYYY

 Case number
 (If known)



 Official Form 106J
 Schedule J: Your Ex enses                                                                                                                                12/15
 Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
 information. If more spaceis needed,attachanothersheetto this form. Onthetop ofany additionalpages,writeyour nameand case
 number (if known). Answerevery question.
 Part 1:    Describe Your Household
 1.      his a joint case?
             No. Go to line 2.
        D Yes. Does Debtor 2 live in a separate household?
                  D No
                  D Yes. Debtor2 mustfileOfficialForm 106J-2,ExpensesforSeparateHouseholdofDebtor2.
 2.     Do you have dependents?               No
        Do not list Debtor 1 and            a Yes.   Fill out this information for   Dependent's relationship to       Dependent's      Does dependent
        Debtor 2.                                    each dependent.                 Debtor 1 or Debtor 2             age               live with you?

       Do not state the                                                                                                                 D No
       dependents names.                                                                                                                D Yes
                                                                                                                                        D No
                                                                                                                                        D Yes
                                                                                                                                        D No
                                                                                                                                        D Yes
                                                                                                                                        D No
                                                                                                                                        D Yes
 3.    Do your expenses include                      No
       expenses of people other than
       yourself and your dependents?               D Yes

                EstimateYour Ongoin Monthl Expenses
 Estimateyour expensesas ofyour bankruptcyfiling date unlessyou are usingthisform as a supplementin a Chapter13 caseto report
 expensesas ofa dateafterthe bankruptcy is filed. Ifthis is a supplemental ScheduleJ, checkthe boxatthetop oftheform andfill in the
 applicable date.

 Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
 (Official Form 1061.)                                                                                                      Your expenses

4.     The rental or home ownership expenses for your residence. Include first mortgage
       payments and any rentforthegroundor lot.                                                               4. $                          800.00

       If not included in line 4:

       4a.     Real estate taxes                                                                            4a. $                             0.00
       4b.     Property, homeowner's, or renter's insurance                                                 4b. $                             0.00
       4c.     Home maintenance, repair, and upkeep expenses                                                4c. $                           100. 00
       4d.     Homeowner's association or condominium dues                                                  4d. $                             0.00
5.     Additional mortgage payments for your residence, such as home equity loans                            5. $                             0.00




Official Form 106J                                                    Schedule J: Your Expenses                                                          page 1
          Case 2:19-bk-14619-BKM                           Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                   Desc
                                                          Main Document    Page 20 of 31
  Debtor 1     Candice Worth                                                                             Case number (if known)

  6.    Utilities:
        6a. Electricity, heat, natural gas                                                                     6a. $                                 200. 00
        6b. Water, sewer, garbagecollection                                                                    6b. $                                   0.00
        6c. Telephone, cell phone, Internet, satellite, and cableservices                                      6c. $                                 150.00
        6d. Other. Specify:                                                                                    6d. $                                    0.00
  7.    Food and housekeepingsupplies                                                                           7. $                                  400. 00
  8.    Childcare and children's education costs                                                                8. $                                    0. 00
  9.    Clothing, laundry, and dry cleaning                                                                     9. $                                . 100. 00
  10. Personal care products and services                                                                      10. $                                 150.00
  11. Medicaland dental expenses                                                                               11. $                                  40.00
  12. Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                             12. $                                 180. 00
  13. Entertainment, clubs, recreation, newspapers, magazines,and books                                        13. $                                 200. 00
  14. Charitablecontributions and religious donations                                                          14. $                                    0.00
 15.   Insurance.
       Do not include insurancededucted from your pay or included in lines 4 or 20.
       15a.   Life insurance                                                                                 15a. $                                     0. 00
       15b. Health insurance                                                                                 15b. $                                     0. 00
       15c.   Vehicle insurance                                                                              15c. $                                     0. 00
       15d. Other insurance. Specify:                                                                        15d. $                                     0. 00
 16. Taxes. Do not includetaxesdeductedfrom your pay or included in lines 4 or 20.
     Specify:                                                                                                  16. $                                    0.00
 17. Installment or lease payments:
     17a. Car payments for Vehicle 1                                                                         17a. $                                     0.00
     17b. Car payments for Vehicle 2                                                                         17b. $                                     0. 00
       17c. Other. Specify:                                                                                  17c. $                                     0. 00
       17d. Other. Specify:                                                                                  17d. $                                     0.00
 18. Your payments of alimony, maintenance, and support that you did not report as
     deductedfrom your pay on line 5, ScheduleI, Your Income(Official Form 1061).                              18. $                                    0. 00
 19. Other payments you make to support others who do not live with you.                                             $                                  0. 00
       Specify:                                                                                                19.
 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule
                                                                                       'ule I: Your Income.
       20a. Mortgages on other property                                                                      20a. $                                    0.00
       20b.   Real estate taxes                                                                              20b. $                                    0.00
       20c. Property, homeowner's, or renter's insurance                                                     20c. $                                    0.00
       20d. Maintenance, repair, and upkeep expenses                                                         20d. $                                    0.00
       20e. Homeowner's association or condominium dues                                                      20e. $                                    0. 00
 21    Other: Specify:                                                                                        21. +$                                   0.00
 22. Calculateyour monthly expenses
       22a. Add lines 4 through 21.                                                                                      $                     2, 320. 00
       22b. Copy line 22 (monthly expensesfor Debtor2), if any, from OfficialForm 106J-2                                 $
       22c.Add line 22a and 22b. The result is your monthlyexpenses.                                                     $                     2, 320. 00
 23. Calculate your monthly net income.
     23a. Copy line 12 (your combinedmonthly income) from Schedule I.                                        23a. $                               1,908.83
       23b. Copy your monthly expenses from line 22c above.                                                  23b. -$                              2. 320. 00

       23c. Subtractyour monthly expensesfrom your monthly income.
            The result is your monthly net income.                                                           23c. $                                -411.17

 24.   Do you expect an increase or decrease in your expenses within the year after you file this form?
       For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
       modificationto the terms ofyour mortgage?
          No.
       D Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                      page 2
         Case 2:19-bk-14619-BKM                         Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                               Desc
                                                       Main Document    Page 21 of 31
 Fill in this information to identify your case:

 Debtor 1                    Candice Worthy
                             First Name                      Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)         First Name                      Middle Name              Last Name


 United States Bankruptcy Court for the:               DISTRICT OFARIZONA PHOENIX DIVISION

 Case number
 (if known)                                                                                                                          [] Check if this is an
                                                                                                                                        amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                            12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtainingmoney or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonmentfor up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        D       No
                Yes. Name of person          Maria Lungo                                                          Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                  Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare                   ave read the summary and schedules filed with this declaration and
       that they are t ue and corre


              Can ice Worthy                                                              Signature of Debtor 2
              Signature of Reb

              Date                                                                        Date




Official Form 106Dec                                        Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                Best Case Bankruptcy




                Case 2:19-bk-14619-BKM                            Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                  Desc
                                                                 Main Document    Page 22 of 31
 Fill in this information to identify your case:

 Debtor 1                  Candice Worthy
                           First Name                          Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                          Middle Name                  Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA PHOENIX DIVISION

 Case number
 (if known)                                                                                                                                   d Check if this is an
                                                                                                                                                amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                     4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:         Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

       D       Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

       D       No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                    Dates Debtor 1              Debtor 2 Prior Ad
                                                                                                              Address:                               Dates Debtor 2
                                                                   lived there                                                                       lived there
        1311 W. Baseline Rd. #1064                                 From-To:                    D Same as Debtor 1                                    D Same as Debtor 1
        Ternpe, AZ 85283                                           11/2017 to 8/2018                                                                 From-To:




        2121 W. Main St. #2004                                     From-To:                    D Same as Debtor 1                                    D Same as Debtor 1
        Mesa, AZ 85201                                             12/2015 to                                                                        From-To:
                                                                   11/2017


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
stetes and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
       D      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2          Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       D      No
              Yes. Fill in the details.

                                                     Debtor 1                                                         Debtor 2
                                                     Sources of income                 Gross income                   Sources of income              Gross income
                                                     Check all that apply.             (before deductions and         Check all that apply.          (before deductions
                                                                                       exclusions)                                                   and exclusions)

Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                      Best Case Bankruptcy
                Case 2:19-bk-14619-BKM                              Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                         Desc
                                                                   Main Document    Page 23 of 31
 Debtor 1      Candice Worth                                                                                Case number (ifknown)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 FromJanuary1 ofcurrentyearuntil ^^ commissions,                                                $17, 877. 00       D Wages, commissions,
 thedateyoufiledforbankruptcy: bonuses7t'ips                                                                       bonuses, tips

                                                   D Operatinga business                                           D Operating a business


 Forlast calendaryear: _ __ ^                         Wggg^ commissions,                        $12, 007. 00       D Wages,commissions,
 (January 1 to December 31,2018)                   bonuses~tips "". """""                                          bonuses, tips

                                                   D Operatinga business                                           D Operatinga business

 ForthecalendaryearbeforeUiat:                        wages,commissions,                          $8,069.00        D Wages,commissions,
 (January 1 to December 31,2017)                   bonuse's. 't'ips'"""""""                                        bonuses, tips

                                                   D Operating a business                                          D Operatinga business


5.    Did you receive any other income during this year or the two previous calendaryears?
      Include income regardless of whether that income is taxable. Examples of other income are alimony, child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

             No
      D     Yes. Fill in the details.

                                                  Debtor 1                                                         Debtor 2
                                                  Sources of income                 Gross income from              Sources of income            Gross income
                                                  Describe below.                   each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

              List Certain Pa ments You Made Before You Filed for Bankru tc

      Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
      D      No.    Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U. S. C. § 101(8) as "incurred by an
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days beforeyou filed for bankruptcy, did you pay any creditor a total of $6,825*or more?
                     D No. Goto line7.
                     1-1 Yes Listbeloweachcreditortowhomyou paida totalof$6,825*ormoreinoneormore paymentsandthetotalamountyou
                                   paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                   not include payments to an attorney for this bankruptcy case.
                     * Subjectto adjustment on 4/01/22 and every 3 years afterthatfor casesfiled on or afterthe date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditora total of$600 or more?

                          No.     Go to line 7.
                     1-1 Yes Listbeloweachcreditortowhomyoupaida totalof$600ormoreandthetotalamountyoupaidthatcreditor.Donot
                                  include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                  attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment            Total amount           Amount you        Was this payment for.
                                                                                                    paid               still owe




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2019Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 2:19-bk-14619-BKM                             Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                      Desc
                                                                Main Document    Page 24 of 31
  Debtor 1       Candice Worth                                                                                Case number {ifknown)



 7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insidersinclude your relatives; any general partners; relatives ofany general partners; partnerships ofwhichyou are a general partner; corporations
       ofwhich you are an officer, director, person in control, or ownerof20% or more oftheirvoting securities; and any managingagent, including one for
       a business you operate as a sole proprietor. 11 U. S. C. § 101. Include payments for domestic support obligations, such as child support and
       alimony.

              No
       D      Yes. List all payments to an insider.
        Insider's Name and Address                                      Dates of payment         Total amount       Amount you          Reason for this payment
                                                                                                         paid            still owe

8.     Within 1 yearbefore you filed for bankruptcy, did you make any payments or transfer any property on account of a debtthat benefitedan
       insider?
       Include payments on debts guaranteed or cosigned by an insider.

              No
       D Yes. Listall paymentsto an insider
        Insider's Name and Address                                      Dates of payment         Total amount       Amount you          Reason for this payment
                                                                                                         paid         still owe         Include creditor's name

 Part 4:       Identi Le al Actions, Re ossessions, and Foreclosures

       Within 1 year before you filed for bankruptcy, were you a party in any lawsuit. court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
       modifications, and contract disputes.

       D      No
              Yes. Fill in the details.
        Case title                                                  Nature of the case          Court or agency                         Status of the case
        Case number
        Credit Security Acceptance Corp.                            Civil                       West Mesa Justice Court                    Pending
        vs.                                                                                     2050 W. University Dr.                  D On appeal
        Candice Worthy                                                                          Mesa, AZ 85201                          D Concluded
        CC2019-064948RC
                                                                                                                                      Wage garnishment


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

       D      No. Go to line 11.
              Yes. Fill in the information below.

        Creditor Name and Address                                   Describe the Property                                      Date                          Value of the
                                                                                                                                                                property
                                                                    Explain what happened
        Credit Security Acceptance Corp.                            2006 Chevrolet Trail Blazer                                7/2016                         $9, 400. 00
        P.O. Box 1310
        Mesa, AZ 85211                                                    Property was repossessed.
                                                                    D Property was foreclosed.
                                                                    D Propertywasgarnished.
                                                                    D Propertywasattached, seizedor levied.

        EZ Motors/Credit Security                                   2012 Chevrolet Cruze                                       5/2018                         $8,600.00
       Acceptance Cor
        1225 W. Main St.                                                  Property was repossessed.
        Mesa, AZ 85201                                              D Propertywasforeclosed.
                                                                    D Propertywasgarnished.
                                                                    D Property was attached, seized or levied.



Official Form 107                                         Statement of FinancialAffairs for IndividualsFiling for Bankruptcy                                         page 3
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com                                                                                   Best Case Bankruptcy
               Case 2:19-bk-14619-BKM                                Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                      Desc
                                                                    Main Document    Page 25 of 31
  Debtor 1      Candice Worth                                                                               Case number (ifknown)



        Creditor Name and Address                                   Describethe Property                                     Date                    Value of the
                                                                                                                                                         property
                                                                    Explain what happened
        Navy Federal Credit Union                                   2016 Hyundai Accent                                      9/2017                  $15,000.00
        1 Security Pl.
        Merrifield, VA22116                                            Property was repossessed.
                                                                    D Property was foreclosed.
                                                                    D Property was garnished.
                                                                    D Propertywasattached,seizedor levied.

        Credit Security Acceptance Corp.                            $237. 00 garnished from paycheck                         9/20/2019                   $237.00
        P. O. Box 1310
        Mesa, AZ 85211                                              D Propertywasrepossessed.
                                                                    D Propertywasforeclosed.
                                                                      Property was garnished.
                                                                    D Propertywas attached, seizedorlevied.


11. Within90 days beforeyou filed for bankruptcy, did any creditor, includinga bankor financial institution, set offanyamountsfrom your
       accounts or refuse to make a payment because you owed a debt?
           No
       D Yes. Fill in the details.
        Creditor Nameand Address                                    Describethe action the creditortook                      Date action was             Amount
                                                                                                                             taken

12. Within 1 yearbeforeyou filed for bankruptcy,was any of your property in the possession of an assigneefor the benefitof creditors, a
      court-appointed receiver, a custodian, or anotherofficial?
             No
             Yes

 Part 5:      List Certain Gifts and Contributions

13.       ithin 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
             No
      D Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                       Describe the gifts                                   Dates you gave                Value
       per person                                                                                                            the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
      D Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                   Describewhat you contributed                         Datesyou
                                                                                                                             Dates you                     Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, Street, CHy, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 yearbeforeyou filed for bankruptcyor sinceyou filed for bankruptcy, didyou loseanything becauseoftheft, fire, otherdisaster,
      or gambling?

            No
      D     Yes. Fill in the details.
       Describethe property you lost and                   Describeany insurancecoverage for the loss                        Date of your      Value of property
       how the loss occurred                                                                                                 loss                           lost
                                                           Includethe amountthat insurance has paid. List pending
                                                           insurance claims on line 33 of Schedule A/B: Property.


Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2019 BestCass, LLC-www. bestcase. com                                                                                BestCase Bankmptcy




      Case 2:19-bk-14619-BKM                                 Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                       Desc
                                                            Main Document    Page 26 of 31
  Debtor 1          Candice Worth                                                                             Case number {ifknown)



  Part 7:        List Certain Pa ments or Transfers

 16. Within 1 yearbeforeyou filed for bankruptcy, did you or anyone else acting on your behalfpay or transfer any property to anyoneyou
       consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

       D       No
               Yes. Fill in the details.
        Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
        Address                                                       transferred                                              or transfer was              payment
        Email or website address                                                                                               made
        Person Who Made the Payment, if Not You
        Document Preparation Specialists, LLC                                                                                  9/30/2019                    $199.00
        2520 E. Indian School Road
        Phoenix, AZ 85016
       www. documentprepaz. com


17 Within I year beforeyou filed for bankruptcy, did you or anyoneelse acting on your behalfpay or transfer any property to anyonewho
       promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

               No
       D       Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                    Date payment               Amount of
       Address                                                        transferred                                              or transfer was              payment
                                                                                                                               made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
      D        Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                    Describe any property or       Date transfer was
       Address                                                        property transferred                        payments received or debts     made
                                                                                                                  paid in exchange
       Person's relationship to you

19. Within 10yeare before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
      beneficiary? (These are often called asset-protectiondevices.)
               No
      D Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                          Date Transfer was
                                                                                                                                                 made


 PartS:         Listof Certain Financial Accounts, Instruments, Safe De osit Boxes, and Stora e Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
      D      Yes. Fill in the details.
       Name of Financial Institution and                          Last 4 digits of          Type of account or            Date account was              Last balance
       Address (Number,Street,City,StateandZIP                    account number            instrument                    closed, sold,           before closing or
       Code)                                                                                                              moved, or                          transfer
                                                                                                                          transferred




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                 Best Case Bankruptcy
                Case 2:19-bk-14619-BKM                             Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                   Desc
                                                                  Main Document    Page 27 of 31
 Debtor 1       Candice Worth                                                                                  Case number (ifknown)



21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

             No
        D Yes. Fill in the details.
        Name of Financial Institution                                  Who else had access to it?              Describe the contents          Do you still
        Address (Number,Street,City, StateandZIPCode)                  Address (Number, Street, City,                                         have it?
                                                                       State andZIPCode)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

             No
        D Yes. Fill in the details.
        Name of Storage Facility                                       Who else has or had access              Describe the contents          Do you still
        Address (Number, Street, City, State and ZIP Code)             to it?                                                                 have it?
                                                                       Address (Number,Street,City,
                                                                       State andZIPCode)

 Part 9:       Identi    Pro e        You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
      for someone.


             No
       D Yes. Fill in the details.
        Owner's Name                                                   Where is the property?                  Describe the property                       Value
        Address (Number,Street,City, StateandZIPCode)                  (Number, Street, City, State andZIP
                                                                       Code)

 Part         Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardouswaste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

             No
      D Yes. Fill in the details.
        Name of site                                                   Governmental unit                          Environmental law, if you   Date of notice
        Address (Number, Street, City, State and ZIP Code)             Address (Number,Street,City, Stateand      know it
                                                                       ZIP Code)


25. Haveyou notified any governmental unit of any release of hazardous material?

             No
      D Yes. Fill in the details.
        Name of site                                                   Governmental unit                          Environmental law, if you   Date of notice
        Address (Number, Street, City, State and ZIP Code)             Address (Number,Street, City,Stateand      know it
                                                                       ZIP Code)




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page6
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                           Best Case Bankruptcy
              Case 2:19-bk-14619-BKM                                Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                             Desc
                                                                   Main Document    Page 28 of 31
 Debtor 1         Candice Worth                                                                              Case number {ifknown)



26. Haveyou been a party in anyjudicial or administrative proceeding underany environmental law? Include settlements and orders.

               No
       D Yes. Fill in the details.
          Case Title                                                  Court or agency                        Nature of the case                     Status of the
          Case Number                                                 Name                                                                          case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:       Give Details About Your Business or Connections to An Business

27    Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
               D A sole proprietoror self-employed in a trade,profession,or otheractivity, eitherfull-time or part-time
               D A memberofa limited liability company(LLC)or limited liability partnership(LLP)
               D A partner in a partnership
               D An officer, director, or managingexecutiveofa corporation
               D An ownerofat least5%ofthe voting or equitysecuritiesofa corporation
               No. None of the above applies. Go to Part 12.
      D        Yes. Check all that apply above and fill in the details below for each business.
          Business Name                                           Describe the nature of the business              Employer Identification number
          Address                                                                                                  Do not include Social Security number or ITIN.
          (Number, Street, City, State andZIPCode)                Name of accountant or bookkeeper
                                                                                                                   Dates business existed

28. Within2 years before you filed for bankruptcy, did you givea financial statement to anyone aboutyour business? Includeall financial
      institutions, creditors, or other parties.

               No
      D Yes. Fill in the details below.
          Name                                                    Date Issued
          Address
          (Number, Street, City, State andZIPCode)

 Part 12:

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy casecan result in fines up to $250,000, or imprisonmentfor up to 20 years, or both.
18U. S.C. §152, 13 , and 3571.


           ice Worth                                                      Signature of Debtor 2
 Signature of De o

 Date
                                      )i^                                 Date

Did you attach additional pages to Your Statementof FinancialAffairsfor IndividualsFilingfor Bankruptcy {OfficialForm 107)?
     No
D Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
D No
  Yes. Name of Person               Maria Lun o . Attach the Bankruptcy Petition Preparei'sNotice, Declaration, and Signature(Official Form 1 19).




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 7
Software Copyright (c) 1998-2019 Best Case, LLC -www. bestcase. com                                                                                  Best Case Bankruptcy
                Case 2:19-bk-14619-BKM                             Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                    Desc
                                                                  Main Document    Page 29 of 31
 Fill in this information to identify your case:

 Debtor 1                 Candice Worthy
                          First Name                        Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name               Last Name


 United StatesBankruptcyCourtforthe:                  DISTRICTOFARIZONAPHOENIXDIVISION

 Case number
 (if known)                                                                                                                 C] Check if this is an
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filin                                                      Under Cha ter7                                 12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whicheveris earlier, unless the court extendsthe time for cause.You must also send copies to the creditors and lessors you list
               on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1         List Your Creditors Who Have Secured Claims

1. Forany creditorsthatyou listed in Part1 ofScheduleD:CreditorsWhoHaveClaims Securedby Property (OfficialForm 106D),fill in the
   information below.
    Identify the creditor and the property that is collateral             What do you intend to do with the property that   Did you claim the property
                                                                          secures a debt?                                   as exempt on Schedule C?

    Creditor's                                                            D Surrender the property.                         D No
    name:                                                                 D Retain the property and redeem it.
                                                                          C] Retainthe property andenter into a             D Yes
    Description of                                                           ReaffirmationAgreement.
    property                                                              D Retain the property and [explain]:
    securing debt:

    Creditor's                                                            D Surrenderthe property.                          D No
    name:                                                                 D Retain the property and redeem it.
                                                                          D Retainthe property and enter into a             D Yes
    Description of                                                           Reaffirmation Agreement.
    property                                                              D Retain the property and [explain]:
    securing debt:

    Creditor's                                                            D Surrender the property.                         D No
    name:                                                                 D Retainthe propertyand redeem it.
                                                                          D Retain the property and enter into a            D Yes
    Description of                                                           Reaffirmation Agreement.
    property                                                              D Retain the property and [explain]:
    securing debt:

    Creditor's                                                            D Surrenderthe property.                          D No



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                       Best Case Bankruptcy




                Case 2:19-bk-14619-BKM                            Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                         Desc
                                                                 Main Document    Page 30 of 31
 Debtor 1      Candice Worth                                                                           Case number [ifknown)


    name:                                                                 D Retainthe propertyand redeem it.                        D Yes
                                                                          D Retain the property and enter into a
    Description of                                                           ReaffirmationAgreement.
    property                                                              D Retain the property and [explain]:
    securing debt:



 Part 2:      List Your Unex ired Personal Pro e                 Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U. S.C. § 365(p)(2).

 Describe your unexpired personal property                                                                                     Will the lease be assumed?


 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Part3:       Si n Below

Under penalty of perjury, I declare that 1 have indicated my intention about any property of my estate that secures a debt and any personal
property ta i su 'ectoa                u       '     lease.


       Can ice Worthy                                                                    Signature of Debtor 2
       Signature of Debtor 1

       Date                       1^ [c\                                             Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                       page 2

Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                              Best Case Bankruptcy




              Case 2:19-bk-14619-BKM                              Doc 8 Filed 11/18/19 Entered 11/19/19 13:56:44                                Desc
                                                                 Main Document    Page 31 of 31
